United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2755
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                  Tania Henderson,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: March 25, 2014
                                Filed: April 4, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Tania Henderson directly appeals the sentence the district court1 imposed after
she pled guilty to one count of theft of United States government money, i.e., federal

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
income tax refunds to which she was not entitled, and four counts of identity theft.
Her counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the district court’s application, at sentencing, of
U.S.S.G. § 3A1.1(b)(1) (vulnerable-victim enhancement). Henderson has filed a
pro se supplemental brief, challenging the district court’s applications of U.S.S.G.
§ 2B1.1(b)(2)(C) (number-of-victims enhancement), and U.S.S.G. § 2B1.1(b)(1)(I)
(amount-of-loss enhancement).

       To begin, we note that Henderson initially objected to the recommendations in
the presentence report (PSR) that the district court apply the vulnerable-victim
enhancement and the number-of-victims enhancement, but did not object to the
recommendation that the court apply the amount-of-loss enhancement. At her
sentencing hearing, both through her counsel and in her own statements to the court,
she affirmatively withdrew her objection to the vulnerable-victim enhancement. The
court therefore did not address that issue, but did carefully consider all the issues that
were properly raised, and thoroughly explained its sentencing decision.

       Turning to the issues raised on appeal, we first decline to consider the
challenge to the vulnerable-victim enhancement, because Henderson waived it below.
See United States v. Olano, 507 U.S. 725, 733 (1993) (waiver is intentional
relinquishment or abandonment of known right and results in issue being
unreviewable on appeal); United States v. Thompson, 289 F.3d 524, 526-27 (8th Cir.
2002) (where lawyer who represented defendant in district court withdrew
defendant’s objections to presentence report, defendant was precluded from arguing
those objections on appeal). As to the number-of-victims enhancement, we conclude,
upon careful review of the PSR and the transcript of Henderson’s sentencing hearing,
that the district court did not clearly err in finding that Henderson’s offense involved
at least 250 victims. See United States v. Icaza, 492 F.3d 967, 969 (8th Cir. 2007) (in
reviewing application of number-of-victims enhancement, appellate court reviews
district court’s interpretation and application of Guidelines de novo and its findings

                                           -2-
of fact for clear error). As to the amount-of-loss enhancement, we find no plain error.
See United States v. Pazour, 609 F.3d 950, 951 (8th Cir. 2010) (per curiam) (when
defendant does not object to enhancement, court reviews its application for plain
error).

       Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw, subject
to counsel informing Henderson about procedures for seeking rehearing or filing a
petition for certiorari.
                           __________________________




                                         -3-